Citation Nr: 1009086	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-30 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to a disability rating greater than 40 percent 
for service-connected right below the knee amputation, from 
July 1, 2006.

2.  Entitlement to an initial disability rating greater than 
30 percent for service-connected posttraumatic stress 
disorder (PTSD).

3.  Entitlement to an initial disability rating greater than 
20 percent for service-connected status post splenectomy.

4.  Entitlement to an initial disability rating greater than 
10 percent for service-connected post concussion headaches 
(claimed as traumatic brain injury).

5.  Entitlement to an initial disability rating greater than 
10 percent for service-connected tinnitus.

6.  Entitlement to an initial disability rating greater than 
10 percent for service-connected degenerative changes of the 
cervical spine.


7.  Entitlement to an initial compensable disability rating 
for service-connected multiple scars of the left foot.

8.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.

9.  Entitlement to an initial compensable disability rating 
for service-connected dermatophytosis of the left great 
toenail.

10.  Entitlement to an initial compensable disability rating 
for service-connected scar of the abdomen.

11.  Entitlement to an initial compensable disability rating 
for service-connected residuals of a fracture of the lumbar 
spine.

12.  Entitlement to an initial compensable disability rating 
for service-connected residuals of a fracture of the left 
foot.

13.  Entitlement to an initial compensable disability rating 
for service-connected residuals of a fracture of the right 
jaw.

14.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 2000 to January 
2001, June 2002 to February 2003, and November 2004 to June 
2006.  His decorations include the Purple Heart Medal and the 
Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In November 2009, the Veteran and his spouse testified at a 
personal hearing in Washington, D.C., over which the 
undersigned Veterans Law Judge presided.  A transcript of the 
hearing has been associated with the Veteran's claims file.

The Board notes that following the November 2009 hearing, the 
Veteran's representative submitted additional evidence 
directly to the Board consisting of lay statements from the 
Veteran's spouse and mother, and VA outpatient treatment 
records dated from September 2006 to October 2009.  This 
evidence was accompanied by a waiver of consideration by the 
agency of original jurisdiction, as such, the Board with 
review the evidence in the first instance.  See 38 C.F.R. § 
20.1304(c) (2009).

The issues of an increased disability rating for post 
concussion headaches (claimed as traumatic brain injury); 
degenerative changes of the cervical spine; residuals of a 
fracture of the right jaw; residuals of a fracture of the 
left foot; and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to promulgation of a decision in the appeal, during 
his November 2009 Central Office hearing, the Veteran 
withdrew his appeal as to the issues of entitlement to an 
increased disability rating for right below the knee 
amputation; status post splenectomy; tinnitus; multiple scars 
of the left foot; bilateral hearing loss; dermatophytosis of 
the left great toenail; and scar of the abdomen.

2.  The Veteran's PTSD has been manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

3.  Resolving all reasonable doubt in the Veteran's favor, 
residuals of a fracture of the lumbar spine are manifested by 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal 
have been met as to the issues of entitlement to an increased 
disability rating for right below the knee amputation; status 
post splenectomy; tinnitus; multiple scars of the left foot; 
bilateral hearing loss; dermatophytosis of the left great 
toenail; and scar of the abdomen.  38 U.S.C.A. §§ 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 
(2009).


2.  The criteria for an initial 50 percent disability rating 
for service-connected PTSD  have been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2009).

3.  The criteria for an initial 10 percent disability rating 
for residuals of a fracture of the lumbar spine have been 
met. 38 U.S.C.A. § 1155, 5103, 5107  (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants an increased 
disability rating for the service-connected PTSD and 
residuals of a fracture of the lumbar spine.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims file 
the service treatment records and reports of his post-service 
care.  He has also been afforded VA examinations.



In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of his claim.

Withdrawn Claims

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2009) (as amended by 68 Fed. Reg. 13235 (April 18, 
2003)).

Prior to promulgation of a decision in the appeal, during his 
November 2009 hearing before the undersigned Veterans Law 
Judge, the Veteran withdrew his appeal as to all the issues 
that were said to have been listed in an October 2008 
Statement of the Case that were not specifically addressed at 
the hearing.  The issues specifically listed in the October 
2008 Statement of the Case and not addressed in the November 
2009 hearing specifically included entitlement to an 
increased disability rating for right below the knee 
amputation; status post splenectomy; tinnitus; multiple scars 
of the left foot; bilateral hearing loss; dermatophytosis of 
the left great toenail; and scar of the abdomen.  The 
Veteran's intentions were recorded and transcribed, and a 
copy of the hearing transcript has been associated with the 
Veteran's claims file.  As he has withdrawn the appeal as to 
the stated issues, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the respective issues, and the appeal is dismissed.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to rate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
disability rating to apply to the Veteran's disability, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2009); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, concerning the claims 
currently on appeal, the Board notes that the Veteran is 
appealing the initial assignment of a disability rating 
following the grant of service connection, and as such, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Additionally, in determining the present level 
of a disability for any increased rating claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2009).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

PTSD

The Veteran's service-connected PTSD is currently rated 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  
Such disorders are rated under the General Rating Formula for 
Mental Disorders, which provides that:

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.


A 50 percent disability rating is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

A GAF of 71 to 80 relates that if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); and no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork) Id.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2009).

The Veteran was awarded service connection for PTSD by rating 
action dated in September 2006, at which time a 
prestabilization rating of 100 percent was assigned in 
conjunction with the Veteran's other service-connected 
disabilities.  In August 2007, the RO assigned a 30 percent 
disability rating specifically for the PTSD.  In May 2008, 
the Veteran expressed disagreement with the assigned 
disability rating and subsequently perfected a substantive 
appeal.

A VA PTSD examination report dated in June 2007 shows that 
the Veteran's claims file was reviewed by the examiner in 
conjunction with conducting the examination of the Veteran.  
He indicated that he had attempted to attend school, but he 
dropped out in the middle of the semester because he no 
longer liked school or the people that were there, and that 
he just did not care.  When asked about his current 
activities or employment, he stated that he would just get 
through the day, and that he did not have any plan.  The 
Veteran reported that he had been married to his high school 
sweetheart for about 18 months, but that the relationship was 
under considerable strain.  He indicated that he had been 
arrested for disorderly conduct at a concert for smoking 
marijuana, and that he had received a number of traffic 
tickets.  Upon his return from Iraq, he had been treated by 
Psychiatry at Walter Reed Army Medical Hospital for a short 
time and had been placed on medication.  He discontinued the 
medication after approximately 4 months as he felt it was of 
no use.  He added that he would sometimes drink too much.  He 
indicated that he would avoid crowds and that loud noises 
would result in an increased startle response.  He described 
having trouble sleeping, and having nightmares; and that he 
was easily angered, had little patience, and was irritable.

Mental status examination revealed that he generally appeared 
healthy and consistent with stated age.  He presented with 
dark sunglasses and when asked to remove them, had a rather 
considerable noticeable black eye in his left eye.  His 
pupils also seemed to be slightly dilated consistent with his 
later reports of marijuana use.  Dress was generally casual 
and appropriate, and clothing appeared to be clean and 
reasonably well-fitting.  Grooming and hygiene appeared 
adequate. Orientation was good, and he fully understood the 
purpose of the evaluation.  He was alert and responsive and 
generally cooperative and attentive.  He appeared somewhat 
detached at times, but overall his engagement with the 
examiner was adequate.  Eye contact was fair.  Speech was 
normal in volume and tone and normal in rhythm and rate.  
Speech content was somewhat underproductive, but generally 
relevant, coherent, and directable.  Mood appeared apathetic 
and irritable with somewhat restricted affect.  He reported 
that his mood was generally neutral.  Appetite was reportedly 
normal.  Sleep was described as fair with his getting six to 
seven hours per night with no difficulty falling asleep.  He 
did report some sleep continuity disturbance and reported 
frequent night sweats.  He reported having an occasional 
nightmare.  He denied suicidal or homicidal ideation.  
Thought processes were generally logical and sequential.  No 
hallucinations or delusions were reported or elicited.  No 
dissociative symptoms, or ritual or obsessive behaviors were 
reported or observed.  In terms of socializing, he noted that 
he would go out with friends and with his spouse, but was 
reluctant to engage in conversation.  Insight and judgment 
appeared to be fair.  Psychological testing revealed 
significant depressive symptomatology, with severe symptoms 
related more so to depression than anxiety.  The diagnosis 
was mild to moderate PTSD, and alcohol abuse, exacerbated by 
military service, secondary to PTSD.  A GAF score of 55 was 
assigned.

The examiner concluded that the Veteran had a clearly 
verifiable traumatic stressor for a diagnosis of PTSD, and 
that he continued to meet symptom criteria for PTSD in terms 
of autonomic arousal, hypervigilance, irritability, social 
withdrawal, and overall anxiety.  He was also reporting 
significant increase in depressive symptomatology including 
lack of motivation, low energy levels, and social withdrawal, 
all of which appeared to be secondary to his PTSD.  There was 
some history of possible alcohol abuse, clearly exacerbated 
since his traumatic injury.  This, in turn, appeared to be 
exacerbating mood and sleep related symptoms and problems, 
which had further impaired his interest levels and social 
avoidance.  He also was said to have been unemployed since 
his discharge from service, but that he intended to return to 
school and was employable for psychiatric purposes

VA outpatient treatment records dated from September 2006 to 
October 2009 shows that the Veteran was treated 
intermittently for symptoms associated with his PTSD.  His 
symptoms were generally consistent with those as set forth 
above, however, he was given GAF scores which ranged from 60 
to 75.

During his November 2009 hearing, the Veteran and his spouse 
described that he continued to experience symptoms associated 
with his PTSD, to include increased isolation, 
claustrophobia, irritability, and anger.  He also reported 
continued night sweats and nightmares.  He added that he 
would only socialize with a few buddies that were fellow 
service members because he felt they understood him.  The 
Veteran's spouse added that their relationship had, at times, 
become strained, and that he had lost interest in those 
things that they used to jointly care about.

Lay statements from the Veteran's spouse and mother received 
in November 2009 reiterate that the Veteran has continued to 
experience increased anxiety, depression, irritability, 
nightmares, panic attacks, memory problems, and a violent 
temper.

As discussed above, a 50 percent disability rating requires 
that occupational and social impairment is found with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

The competent medical and lay evidence of record has 
described that the Veteran experiences anxiety, depression, 
irritability, sleep problems, nightmares, panic attacks, 
memory problems, and a violent temper.  The Veteran's lone 
GAF score on VA PTSD examination since filing his claim for 
service connection was 55, which is indicative of a 
disability that is manifested by moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  While VA clinical records from September 2006 
to October 2009 record GAF scores ranging from 60-75, 
denoting a higher level of psychological functioning, such 
records don not include the in-depth review conducted in June 
2007.  Moreover, the Board reiterates that it finds the lay 
evidence persuasive in suggesting that a 50 percent rating is 
warranted. Overall, the Board finds that the Veteran's 
psychiatric impairment, as described clinically and in the 
lay evidence, demonstrate of increased symptoms generally 
commensurate with the rating criteria for a 50 percent 
disability rating under Diagnostic Code 9411.  Although he 
does not exhibit all of the symptomatology consistent with a 
50 percent disability rating, the Board finds that overall 
the Veteran's disability picture more nearly approximates 
that which allows for a 50 percent disability rating.

The Board has additionally reviewed the evidence to determine 
if a disability rating in excess of 50 percent may be 
assigned under the rating criteria.  After a review of the 
evidence of record, the Board concludes that the Veteran's 
psychiatric disabilities are not productive of occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  As such, the medical 
evidence contains no support for the assignment of a 70 
percent disability rating.

Additionally, the Board has considered the statements of the 
Veteran and his spouse as to the extent of his current 
symptoms.  He is certainly competent to report that his 
symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, in evaluating a claim for an increased 
schedular disability rating, VA must consider the factors as 
enumerated in the rating criteria discussed above, which in 
part involves the examination of clinical data gathered by 
competent medical professionals.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  To the extent they  may suggest that 
the clinical data supports a disability rating greater than 
50 percent, they are not competent to make such an assertion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

Accordingly, the Board finds that overall disability picture 
most closely approximates the criteria for a 50 percent 
disability rating.  As noted above, based upon the guidance 
of the Court in Fenderson, the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained relatively constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.

Residuals of a fracture of the lumbar spine

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2009).  VA must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated  functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009). 

The Veteran's low back disability has been rated as 
noncompensable under Diagnostic Code 5237 which provides the 
rating criteria for a lumbosacral strain.  This diagnostic 
codes provision is rated using the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2009).  The Veteran's low back disability may also be rated 
under Diagnostic Code 5243 for intervertebral disc syndrome 
which is rated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 
4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, an increased rating of 10 percent is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.

A 20 percent disability rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent disability rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  The maximum 100 
percent disability rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237 (2009).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a maximum 60 percent 
disability rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  A 40 percent disability rating is warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 20 percent disability rating is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 10 percent disability rating is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

It is noted that for purposes of rating under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

The Veteran was awarded service connection for lumbar and 
sacral fractures of the spine by rating action dated in 
September 2006, at which time a prestabilization rating of 
100 percent was assigned in conjunction with the Veteran's 
other service-connected disabilities.  In August 2007, the RO 
assigned a noncompensable disability rating specifically for 
the lumbar spine fracture of L3 and L5 and sacral fracture of 
S1 and S2.  In May 2008, the Veteran expressed disagreement 
with the assigned disability rating and subsequently 
perfected a substantive appeal.

A VA general medical examination report dated in June 2007 
shows that the Veteran, in pertinent part, reported back pain 
secondary to lumbar and sacral fractures during service.  He 
denied weakness, paralysis, numbness, or tingling.  He 
recalled no treatment for the lumbar and sacral fractures 
other than bed rest.  He reported having no treatment since 
discharge from service, but that he did have continued low 
back pain.

The Veteran described that waking 10 to 15 minutes would 
produce pain to a level of one or two.  Lifting or carrying 
20 pounds would produce pain to a level of six or seven.  
Sitting or standing produced no pain.  If he would sleep the 
wrong way or in the wrong position he might wake up with pain 
to a level of two to three.  To relieve the pain the Veteran 
would take over-the-counter pain medication.  He also 
described flare-ups once a month to a pain level of three or 
four that would last until he would lie down and stretch.  He 
did not use a cane, brace, or any other assistive device.  He 
denied any redness, warmth, tenderness, weakness, or 
instability in the back.  He did report slight stiffness in 
the morning and at the end of the day.  He denied any pain, 
numbness, or tingling radiating down his legs from his back.  
He had not been placed on bed rest or hospitalized since his 
initial injury.  He denied any difficulty with bathing, 
dressing, or home activities since his back injury.  He had 
been unemployed since discharge from service, and that he 
would have difficulty playing golf.

Physical examination revealed forward flexion to 110 degrees 
with no pain, extension to 35 degrees with no pain, right and 
left lower bending to 35 degrees with no pain, and right and 
left rotation to 35 degrees with no pain.  He had no pain 
with repetitive range of motion, no increased weakness, 
decreased endurance, or incoordination following repetitive 
range of motion.  He had no change in degrees of range of 
motion following repetitive range of motion.  Sacral 
sensation was intact to monofilament.  Straight leg raises 
were negative, bilaterally, and negative with dorsiflexion of 
the left foot.  He had a below the knee amputation on the 
right.  Diagnostic testing was remarkable for bilateral 
spondylosis at L5.  X-rays revealed no fracture or 
dislocation; possible pars defect at L5;  a history of 
fracture L3, L5, S1, and S2.  There is no evidence of a 
fracture involving L3 or L5.  The sacrum appeared grossly 
intact.  The diagnosis was lumbar fractures of L3 and L5 with 
residual pain, and sacral fractures of S1 and S2 with 
residual pain.

During his November 2009 hearing, the Veteran described that 
he would have incapacitating episodes of symptoms associated 
with his low back disability.  He described that 
approximately once per week, he would experience an episode 
that would require bed rest and pain medication.  He added 
that during his incapacitating episodes, he would experience 
additional limitation of motion.  His spouse referenced a VA 
medical record which described the Veteran's symptoms as 
intermediate in nature.

Having carefully considered the competent medical and lay 
evidence of record, the Board finds that an initial 
disability rating of 10 percent for the Veteran's low back 
disability is warranted.

As indicated above, in order to warrant a 10 percent 
disability rating under Diagnostic Code 5237, forward flexion 
of the thoracolumbar spine would have to range from 60 
degrees to 85 degrees, or the combined range of motion would 
have to range from 120 degrees to 235 degrees.  The June 2007 
VA examination report showed that forward flexion was to 110 
degrees and the combined range of motion was 285 degrees.  
Moreover, there was no evidence of muscle spasm, guarding, or 
localized tenderness or vertebral body fracture with loss of 
50 percent or more of the height.  As such, an increased 
disability rating under Diagnostic Code 5237 would not be 
appropriate.

However, during the Veteran's November 2009 hearing, he and 
his spouse testified that he would experience incapacitating 
episodes of symptoms associated with his low back disability, 
which would require bed rest and pain medication.  They 
indicated that such episodes would occur approximately once 
per week.  The Board has considered these statements and 
finds them credible as to the extent of the Veteran's current 
symptoms.  While the medical evidence of record does not 
specifically show that the incapacitating episodes resulted 
in bed rest prescribed by a physician, the Board finds that 
resolving all reasonable doubt in the Veteran's favor, the 
symptoms associated with the low back disability do, at the 
very least, result in incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  As such, an initial 10 percent 
disability rating is warranted for the Veteran's low back 
disability.

However, the preponderance of the evidence of record of the 
Veteran's manifestations of his back condition reveals that 
at no time during the period on appeal does the Veteran's low 
back disability warrant a disability rating in excess of 10 
percent.  At no time during the period on appeal does the 
Veteran's back disability manifest forward flexion of the 
thoracolumbar spine of 60 degrees, or less; or a combined 
range of motion of 170 degrees or less; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; or result in incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  As such, a disability 
rating greater than 10 percent under either Diagnostic Code 
5237 or 5242 is not warranted.

The Board also finds that a disability rating higher than 
that already assigned, based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 
and 4.59; DeLuca, 8 Vet. App. at 202.  In the aforestated VA 
examination report, the examiner indicated that there were no 
additional limitations of fatigue, weakness or 
incoordination.

Additionally, as noted above, the schedule provides for a 
separate disability rating for any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, under an appropriate diagnostic 
code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  
The medical evidence of record has shown that there were no 
associated neurological features as the Veteran denied 
weakness, paralysis, numbness, or tingling.  As such, there 
is no other provision under which an additional separate 
disability rating may be assigned for his disability.  Id.

The Board has considered the statements of the Veteran and 
his spouse as to the extent of his current symptoms.  He is 
certainly competent to report that his symptoms are worse.  
Layno, 6 Vet. App. at 470.  However, in evaluating a claim 
for an increased schedular disability rating, VA must 
consider the factors as enumerated in the rating criteria 
discussed above, which in part involves the examination of 
clinical data gathered by competent medical professionals.  
Massey, 7 Vet. App. at 208.  To the extent they may suggest 
that the clinical data supports a disability rating greater 
than 10 percent, they are not competent to make such an 
assertion.  See Espiritu, 2 Vet. App. at 494.

Accordingly, the Board finds that overall disability picture 
most closely approximates the criteria for a 10 percent 
disability rating.  As noted above, based upon the guidance 
of the Court in Fenderson, the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained relatively constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.

Extra-schedular consideration

Finally, the Board must consider whether the Veteran's PTSD 
and low back disability do not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular ratings are found to be inadequate, consideration 
of an extra-schedular evaluation is made.  38 C.F.R. § 
3.321(b)(1).  In view of the fact that the inextricably 
intertwined issue of entitlement to TDIU is being remanded 
herein, the Board finds it would be premature to consider 
whether an extraschedular rating is warranted at this time.  


ORDER

An initial 50 percent disability rating greater for service-
connected PTSD is granted, subject to the applicable criteria 
governing the payment of monetary benefits.

An initial 10 percent disability rating for service-connected 
residuals of a fracture of the lumbar spine is granted, 
subject to the applicable criteria governing the payment of 
monetary benefits.

The issue of a disability rating greater than 40 percent for 
service-connected right below the knee amputation, from July 
1, 2006, is dismissed.

The issue of an initial disability rating greater than 20 
percent for service-connected status post splenectomy is 
dismissed.

The issue of an initial disability rating greater than 10 
percent for service-connected tinnitus is dismissed.

The issue of an initial compensable disability rating for 
service-connected multiple scars of the left foot is 
dismissed.

The issue of an initial compensable disability rating for 
service-connected bilateral hearing loss is dismissed.

The issue of an initial compensable disability rating for 
service-connected dermatophytosis of the left great toenail 
is dismissed.

The issue of an initial compensable disability rating for 
service-connected scar of the abdomen is dismissed.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of an increased disability rating for post concussion 
headaches (claimed as traumatic brain injury); degenerative 
changes of the cervical spine; residuals of a fracture of the 
right jaw; residuals of a fracture of the left foot; and 
entitlement to a TDIU.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the Veteran's claims 
so that he is afforded every possible consideration.  VA has 
a duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

As to the issue of an increased disability rating for the 
post concussion headaches (claimed as traumatic brain 
injury), the Board notes that the Veteran's disability has 
been rated under Diagnostic Code 8045 which provides the 
rating criteria for traumatic brain injury.  During the 
November 2009 hearing, the Veteran and his spouse testified 
that the symptoms associated with the Veteran's post 
concussion headaches were more severe than reflected by the 
current 10 percent disability rating.  They described pain 
behind the eyes and in the temple areas, increased 
sensitivity to light, double vision, nausea, and increased 
cognitive impairment.  As such, the Board finds that the 
evidence indicates that the Veteran's symptoms may have 
worsened since his last VA examination. Thus, an updated VA 
examination is needed to fully and fairly evaluate the 
Veteran's claim for an increased rating.  See Allday v. 
Brown, 7 Vet. App. 517, 526 (1995).

Additionally, effective October 23, 2008, VA amended the 
Schedule for Rating Disabilities by revising the portion of 
the Schedule that addresses neurological conditions, which 
include headaches and other residuals of traumatic brain 
injury.  A Veteran whose residuals of traumatic brain injury 
were rated under a prior version of 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 is permitted to request a review under 
the new criteria, irrespective of whether his disability has 
worsened since the last review.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045, Note (5) (2009).

With regard to the issue of an increased disability rating 
for degenerative changes of the cervical spine, the Board 
notes that in the June 2007 VA examination report, the 
Veteran indicated that he did not experience any pain, 
numbness, or tingling radiating from his neck.  During the 
November 2009 hearing, he indicated that he was now 
experiencing radiating pain from the neck to the shoulder 
areas of the upper extremities.  As this suggests that the 
Veteran's disability may have increased in severity since the 
most recent VA examination, specifically to include the onset 
of neurological manifestations associated with the cervical 
spine disability, the Board finds that an updated VA 
examination is needed to fully and fairly evaluate the 
Veteran's claim for an increased rating.  See Allday, 7 Vet. 
App. at 526.

As to the issue of an increased disability rating for the 
residuals of a fracture of the right jaw, the Board notes 
that during the November 2009 hearing, the Veteran and his 
spouse testified that the symptoms associated with the 
Veteran's residuals of a fracture of the right jaw were more 
severe than reflected by the current noncompensable 
disability rating.  They each described pain, popping, and 
decreased range of jaw motion.  A review of the record 
reveals that the Veteran has not been afforded a VA 
examination to assess the nature and severity of the current 
disability.  As such, the Board finds that a VA examination 
is needed to fully and fairly evaluate the Veteran's claim 
for an increased rating.

As to the issue of an increased disability rating for 
residuals of a fracture of the left foot, the Board notes 
that in the June 2007 VA examination report, the examiner 
indicated that the Veteran had no pain with initial range of 
motion; no pain with repetitive range of motion; and no 
increase weakness, decrease endurance, or incoordination with 
repetitive range of motion.  During the November 2009 
hearing, the Veteran indicated that he would experience 
symptoms to include pain with standing and walking.  As this 
suggests that the Veteran's disability may have increased in 
severity since the most recent VA examination, specifically 
to include the increased symptoms with repetitive use, the 
Board finds that an updated VA examination is needed to fully 
and fairly evaluate the Veteran's claim for an increased 
rating.  See Allday, 7 Vet. App. at 526.

As to the issue of entitlement to a TDIU, the law provides 
that when a determination on one issue could have a 
significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  In the present case, as 
the aforestated claims for an increased disability rating 
being remanded are pending, the Board cannot proceed with the 
TDIU claim until there has been final adjudication of the 
pending claims.  Thus, adjudication of the TDIU claim will be 
held in abeyance pending further development and adjudication 
of the Veteran's claims of entitlement to increased 
disability ratings for post concussion headaches (claimed as 
traumatic brain injury); degenerative changes of the cervical 
spine; residuals of a fracture of the right jaw; and 
residuals of a fracture of the left foot.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall schedule the Veteran 
for a VA traumatic brain injury 
examination to determine the current 
severity of his service connected post 
concussion headaches.  The claims file 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report.  All 
indicated tests and studies should be 
conducted.

The examiner should describe all 
symptomatology due to the Veteran's 
service connected post concussion 
headaches, including any cognitive 
impairment, emotional/behavioral 
impairment, physical impairment, and 
subjective symptoms.

With respect to headaches, the examiner 
should note the absence or presence of 
characteristic prostrating attacks, the 
frequency and duration of any such 
attacks, and the extent of any associated 
economic impact.

To the extent possible, the manifestations 
of the Veteran's residuals of a concussion 
should be distinguished from those of any 
other disorder present, specifically the 
service-connected PTSD.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.  A 
complete rationale for any opinion 
expressed shall be provided.

2.  The RO/AMC shall schedule the Veteran 
for a VA orthopedic examination to 
determine the current nature and severity 
of his service-connected cervical spine 
disability.  The claims file must be 
reviewed by the examiner, and the 
examination report must reflect that the 
claims file was reviewed.  All indicated 
tests and studies should be conducted.

The VA examiner is requested to address 
the following:

(a) Identify all orthopedic pathology 
related to the Veteran's service-connected 
cervical spine disability, including 
ranges of motion in degrees, and state 
whether or not ankylosis is shown.

(b) Indicate whether the cervical spine 
disability is manifested by functional 
limitation due to pain, weakened movement, 
excess fatigability, pain with use, or 
incoordination.  Additional limitation of 
motion during flare-ups and following 
repetitive use due to limited motion, 
excess motion, fatigability, weakened 
motion, incoordination, or painful motion 
should also be noted.  If feasible, the 
determination should be portrayed in terms 
of the degree of additional range of 
motion loss.

(c) State the length of the length of time 
during the past twelve months that the 
Veteran has had incapacitating episodes 
due to the cervical spinal disability. 
Incapacitating episodes are periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.

(d) State whether the Veteran's cervical 
spine disability is manifested by any 
neurological impairment, and, if so, which 
nerves are involved, and the extent of the 
impairment.  The diagnostic criteria 
applicable to nerve impairment distinguish 
the types of paralysis: complete and 
incomplete.  Under incomplete paralysis, 
the degree of paralysis is further broken 
down into three categories: mild, 
moderate, and severe.  With these 
categories in mind, classify the Veteran's 
cervical spine disability distinguishing 
among the categories and using the results 
of all pertinent testing of record.  If 
using results obtained from an 
electromyograph or nerve conduction 
velocity tests, or other such tests, 
explain, in terms meaningful to a 
layperson, the base line results versus 
those obtained for the appellant.  Explain 
the meaning of any abnormal results that 
are obtained.

(e) Discuss how the Veteran's cervical 
spine disability impacts his activities of 
daily living, including his ability to 
obtain and maintain employment. 

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.  A 
complete rationale for any opinion 
expressed shall be provided.

3.  The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded a VA 
examination to determine the current 
nature and severity of all residuals of 
his service-connected residuals of a 
fracture of the right jaw.  The claims 
file and a copy of this remand should be 
provided to the examiner prior to 
examination.  All testing deemed necessary 
should be performed.  The examination must 
include any limitation of motion of 
temporomandibular excursion and inter-
incisal range in millimeters and opinion 
as to the extent, if any, of functional 
loss of use of the right jaw due to pain, 
incoordination, weakness, pain on flare-
ups and fatigability with use.  If 
feasible, such findings should be 
portrayed in terms of degrees of 
additional loss of motion.

The examiner should also provide opinion 
as to whether there is malunion of the 
mandible and, if so, whether such 
displacement is deemed slight, moderate or 
severe in degree.

The examiner is also asked to comment on 
the effect of the claimed increase in 
severity of the Veteran's disability and 
its impact, if any, on his employment and 
activities of daily life.  A complete 
rationale for all conclusions reached 
should be provided.

4.  The RO/AMC shall schedule the Veteran 
for a VA orthopedic examination to 
determine the nature and extent of the 
service-connected residuals of a fracture 
of the left foot.  The claims file must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.

All pertinent pathology should be noted in 
the examination report.  The examiner 
should opine whether the Veteran's left 
foot disability is manifested by symptoms 
which are either moderate, moderately 
severe, or severe.

The examiner should also discuss the 
severity of any malunion or nonunion of 
the metatarsal bones of the left foot, if 
present.

In addition, the examiner should discuss 
the extent of any incoordination, weakened 
movement, and excess fatigability on use; 
objective evidence of pain or functional 
loss due to pain; and specific functional 
impairment due to pain.  Also, the 
examiner should express an opinion as to 
whether there would be additional limits 
on functional ability on repeated use or 
during any flare-ups.  If feasible, this 
conclusion should be expressed in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
not feasible, the examiner should so state 
and should discuss the reasons for such a 
conclusion.

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's service-connected left foot 
disability has on his ability to obtain 
substantially gainful employment and his 
daily life.  A complete rationale should 
be provided for all opinions expressed.

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's remanded claims.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


